EXHIBIT 10.15
 
PLX TECHNOLOGY, INC.
2006 BONUS AND DEFERRED COMPENSATION PLAN
(Established as of January 1, 2006)
 
1.  Introduction. The Company hereby adopts the Plan, effective as of January 1,
2006. The purpose of the Plan is to encourage performance and achieve retention
of a select group of executive employees of PLX Technology, Inc. This document
constitutes the written instrument under which the Plan is maintained.
 
2.  Definitions.
 
(a)  “Cause” means (i) conviction of a felony or a crime of moral turpitude;
(ii) misconduct that results in harm to the Company; (iii) material failure to
perform assigned duties; or (iv) willful disregard of lawful instructions from
the chief executive officer of the Company or the Board of Directors relating to
the business of the Company or any of its affiliates.
 
(b)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)  “Committee” means the Compensation Committee of the Company’s Board of
Directors.
 
(d)  “Company” means PLX Technology, Inc., a Delaware corporation.
 
(e)  “Disability” means that a Participant has become disabled as defined in
Code Section 409(a)(2)(C), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.1
 
(f)  “Eligible Employee” means each employee who is eligible for the plan as
designated by the Committee as set forth in approved minutes.
 
(g)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(h)  “Net Pro Forma Operating Income” means the Company’s pro forma operating
income for 2006, as reported in its earnings release for its fiscal year ending
December 31, 2006, calculated after the payment of all bonuses. Net Pro forma
Operating Income for purposes of calculating bonuses under this plan excludes
all stock option expenses and any adjustments as deemed necessary be the
Compensation Committee for fiscal year 2006.
 
(i)  “Normal Retirement Age” means age sixty (60).
 
(j)  “Participant” means each Eligible Employee who is designated from time to
time by the Committee in writing.
 
(k)  “Plan” means the PLX Technology, Inc. 2006 Bonus and Deferred Compensation
Plan, as set forth in this document and as hereafter amended.
 
(l)  “Plan Year” means the calendar year.
 
(m)  “Retirement” means the termination of employment after Normal Retirement
Age.
 
(n)  Bonus Amount. Calculation of Bonus Amount. Each Participant will receive a
bonus which will comprise a percentage of Net Pro Forma Operating Income and/or
percentage of sales revenues, and/or a fixed amount bonus independent of Company
performance, or some combination thereof. The percentage of the Company’s Net
Pro Forma Operating Income, percentage of sales revenues, or fixed amount bonus
independent of Company performance that is awarded to each Participant as a
bonus shall be as designated by the Committee to the Participant in writing.
Notwithstanding the foregoing, the total Net Pro Forma Operating Profit and
sales revenue bonus amount awarded to any Participant shall not exceed the
Participant’s base pay from the Company for 2006, unless the Committee, in its
sole discretion, decides to permit a higher bonus amount with respect to such
Participant based on the performance and condition of the Company’s business.
Also, at any time prior to January 1, 2007, the Committee or the CEO, in his,
her, or its sole discretion, may reduce any Participant’s bonus.
 
(o)  Interest on Bonus Amount. No interest shall be paid on any Participant’s
bonus.
 
3.  Payment of Bonus.
 
(a)  Timing and Form of Payment. Subject to Sections 4(b), 4(c), 4(d) and 7,
each Participant’s bonus shall be paid as follows:
 
(i) Sixty percent (60%) of the Participant’s bonus shall be paid to the
Participant on January 31, 2007; and
 
(ii)  Twenty percent (20%) of the Participant’s bonus (i.e. fifty percent (50%)
of the bonus then remaining) shall be paid to the Participant on January 31,
2008; and
 
(iii) Twenty percent (20%) of the Participant’s bonus (i.e. one-hundred percent
(100%) of the bonus then remaining) shall be paid to the Participant on January
31, 2009.
 
(b)  Distribution in the Event of Retirement, Disability or Termination without
Cause. If a Participant terminates employment because of Retirement or
Disability, or the Company terminates a Participant’s employment without Cause,
the Participant shall be entitled to payment of all of his or her bonus
according to the schedule in Section 4(a), provided that if termination under
these conditions occurs prior to January 1, 2007, the bonus amount payable will
be the bonus amount pursuant to Section 3(a) multiplied by the number of days
employee was employed in 2006 by the Company and then divided by 365 days, and
all remaining bonus amounts for 2006 shall be forfeited.
 
(c)  Forfeiture. If a Participant terminates his or her employment for any
reason other than Retirement, Disability, or termination by the Company without
Cause, or if the Participant’s employment is terminated for Cause, he or she
shall forfeit all or any portion of his or her entire bonus for 2006 (as set
forth in Section 3(a)) which is not yet due and payable under the schedule set
forth in Section 4(a) as of the date of termination.
 
(d)  Timing of Distribution to a Beneficiary. If a Participant dies before
receiving a distribution of all of his or her bonus, one-hundred percent (100%)
of such bonus will be distributed to his or her beneficiary as a lump sum
distribution on the January 31 following the Participant’s death, provided that
this accelerated distribution applies only if Participant dies while still
employed by the Company or after termination due to Retirement, Disability, or
termination by the Company without Cause; otherwise, the forfeiture provisions
of Section 4(c) shall apply.
 
(e)  Beneficiary Designation. Each Participant must designate a beneficiary to
receive a distribution of his or her bonus if the Participant dies before such
amount is fully distributed to him or her. To be effective, a beneficiary
designation must be signed, dated and delivered to the Committee. In the absence
of a valid or effective beneficiary designation, the Participant’s surviving
spouse will be his or her beneficiary or, if there is no surviving spouse, the
Participant’s estate will be his or her beneficiary. If a married Participant
designates anyone other than his or her spouse as his or her beneficiary, such
designation will be void unless it is signed and dated by the Participant’s
spouse.
 
4.  Withholding. The Company will withhold from any Plan distribution all
required federal, state, local and other taxes and any other payroll deductions
that may be required.
 
5.  Administration. The Plan is administered and interpreted by the Company. The
Company has delegated to the Committee certain responsibilities under the Plan.
The Committee has the full and exclusive discretion to interpret and administer
the Plan. All actions, interpretations and decisions of the Committee are
conclusive and binding on all persons, and will be given the maximum possible
deference allowed by law.
 
6.  Amendment or Termination. Through December 31, 2006, the Committee, in its
sole and unlimited discretion, may amend or terminate the Plan at any time,
without prior notice to any Participant. After January 1, 2007, the Committee
may amend or terminate the Plan provided that any such amendment does not reduce
or increase any benefit to which a Participant has accrued and is otherwise
entitled to under the terms of the Plan, nor accelerate the timing of any
payment under the Plan, except as permitted under Code Section 409A. The Plan
shall automatically terminate on the date when no Participant (or Beneficiary)
has any right to or expectation of payment of further benefits under the Plan.
 
7.  Claims Procedure. Any person who believes he or she is entitled to any
payment under the Plan may submit a claim in writing to the Committee. If the
claim is denied (either in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will
describe any additional information needed to support the claim. The denial
notice will be provided within ninety (90) days after the claim is received. If
special circumstances require an extension of time (up to ninety (90) additional
days), written notice of the extension will be given within the initial
ninety-day period. In the event that the claim relates to a Participant’s
benefits payable due to Disability under the Plan, the time periods in this
section shall be replaced with a 45 day initial period and a 30 day extension
period.
 
8.  Appeal Procedure. If a claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Committee for a
review of the decision denying the Claim. The claimant (or representative) then
has the right to review pertinent documents and to submit issues and comments in
writing. The Committee will provide written notice of its decision on review
within sixty (60) days after it receives a review request. If additional time
(up to sixty (60) days) is needed to review the request, the claimant will be
given written notice of the reason for the delay. In the event that the appeal
relates to a Participant’s benefits payable due to Disability under the Plan,
the 60 day time period in this section shall be replaced with a 45 day period.
 
9.  Source of Payments. All payments under the Plan will be paid in cash from
the general funds of the Company. No separate fund will be established under the
Plan, and the Plan will have no assets. Any right of any person to receive any
payment under the Plan is no greater than the right of any other general
unsecured creditor of the Company. This Plan shall be binding upon the Company’s
successors and assigns.
 
10.  Inalienability. A Participant’s rights to benefits under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or the Participant’s beneficiary.
 
11.  Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.
 
12.  Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.
 
13.  Status of Plan as ERISA “Top Hat” Plan. The Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of highly compensated employees and individuals
responsible for managing the Participating Companies. The Plan will be
administered and construed to effectuate this intent. Accordingly, the Plan is
subject to Title I of ERISA, but is exempt from Parts 2, 3 and 4 of such Title.
 
14.  No Right of Continued Employment. THIS PLAN DOES NOT GIVE ANY PARTICIPANT
THE RIGHT TO BE RETAINED AS AN EMPLOYEE. SUBJECT TO THE TERMS OF ANY WRITTEN
EMPLOYMENT AGREEMENT TO THE CONTRARY, THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE OR CHANGE THE TERMS OF EMPLOYMENT OF A PARTICIPANT AT ANY TIME AND FOR
ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE.
 
 
1 Code Section 409A(a)(2)(C) provides the following definition of “disabled”:
 
For purposes of subparagraph (A)(ii), a participant shall be considered disabled
if the participant—
 
(i)  is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
 
(ii)  is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.
 
IN WITNESS WHEREOF, PLX Technology, Inc., by its duly authorized officer, has
executed the Plan on the date indicated below.
 
 
PLX TECHNOLOGY, INC.
/s/ Michael J. Salameh 
Name: Michael J. Salameh
Title: Chief Executive Officer
 
 



--------------------------------------------------------------------------------